Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-15-00297-CV

                             Hetul BHAKTA DBA Budget Inn,
                                       Appellant

                                             v.

                   TEXAS DEPARTMENT OF TRANSPORTATION,
                                 Appellee

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 11-04-15888-CV
                       Honorable Richard C. Terrell, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Hetul Bhakta. TEX. R. APP. P. 43.4.

       SIGNED April 20, 2016.


                                              _____________________________
                                              Jason Pulliam, Justice